 Case 2:17-cv-08937-DMG-FFM Document 62 Filed 05/28/19 Page 1 of 5 Page ID #:1122



 1   JOSEPH R. TAYLOR (SBN 129933)
 2   JEREMY S. GOLDMAN (SBN 306943)
     AZITA ISKANDAR (SBN 280749)
 3   FRANKFURT KURNIT KLEIN & SELZ, P.C.
4    2029 Century Park East, Suite 1060
     Los Angeles, California 90067
 5   Telephone: (310) 579-9600
 6   Facsimile: (310) 579-9650
     E-Mail: jtaylor@fkks.com
 7           jgoldman@fkks.com
 8           aiskandar@fkks.com
 9   Attorneys for Defendants CLOUD IMPERIUM GAMES CORP.
10   and ROBERTS SPACE INDUSTRIES CORP.

11                            UNITED STATES DISTRICT COURT
12                           CENTRAL DISTRICT OF CALIFORNIA
13   CRYTEK GMBH,                               )   Case No. 2:17-CV-08937
                                                )
14                                              )
                Plaintiff,                      )   [HON. DOLLY M. GEE]
15   vs.
     VS.                                        )
                                                )
16                                              )   DEFENDANTS’ OPPOSITION TO
                                                    DEFENDANTS'
     CLOUD IMPERIUM GAMES CORP. and             )   PLAINTIFF’S EX PARTE
                                                    PLAINTIFF'S EX
17   ROBERTS SPACE INDUSTRIES CORP.,            )   APPLICATION TO EXTEND
                                                )
18                                              )   PLAINTIFF’S
                                                    PLAINTIFF'S TIME TO
                Defendants.                     )            DEFENDANTS’
                                                    RESPOND DEFENDANTS'
19                                              )   MOTION FOR A BOND
                                                )
20                                              )   PURSUANT TO CAL. CIV. P.
                                                )   CODE § 1030
21                                              )
                                                )
22                                              )
     _____________________________________
23
24

25

26

27

28


     ___________________________________________________________________________________
                 DEFENDANTS’ OPPOSITION
                 DEFENDANTS' OPPOSITION TO PLAINTIFF’S EX
                                        TO PLAINTIFF'S EX PARTE APPLICATION
 Case 2:17-cv-08937-DMG-FFM Document 62 Filed 05/28/19 Page 2 of 5 Page ID #:1123



 1         CIG opposes Crytek's
                       Crytek’s pending ex parte
                                           parte application. Crytek shows no
 2   “emergency,” let alone one not of its own creation, that warrants the requested relief.
     "emergency,"
 3                                        “meaningful settlement talks"
     Crytek has enigmatically avoided the "meaningful            talks” it promised that
4    induced CIG to agree to the last lengthy extension. Crytek squandered the time without
 5   engaging in meaningful settlement talks or preparing its opposition. Crytek then waited
 6   until the last business day before its opposition was due, on the Friday afternoon before
 7   Memorial Day weekend, to file its application. The Court's
                                                        Court’s tolerant and generous order
 8                                          undisturbed.1
     of May 24, 2019 [ECF 61] should remain undisturbed.1
 9   I.    Relevant Background
10         A.     The Action
11         Crytek filed this action on December 12, 2017. ECF 1. CIG moved successfully
12   to dismiss several of the most material claims asserted in Crytek's
                                                    asserted in Crytek’s first and second
                                                                         first and second
13   amended complaints. ECF 38, 49.
14         B.     The Bond Motion
15         On March 29, 2019, CIG filed the bond motion, seeking an order requiring Crytek,
16                                                  to secure
     a foreign plaintiff, to deposit an undertaking to secure the
                                                              the award
                                                                  award of attorney’s fees
                                                                        of attorney's      and
                                                                                      fees and
17   costs that CIG expects to obtain as the prevailing party in this action. CIG filed the
18                                  that Crytek’s
     motion largely due to concerns that          deteriorating financial
                                         Crytek's deteriorating financial condition
                                                                          condition will render
19                                                                             Crytek’s
     Crytek judgment proof. CIG noticed the hearing for April 26, 2019, making Crytek's
20   opposition due April
     opposition due April 5, 2019 and
                          5, 2019 and CIG’s reply due
                                      CIG's reply due April
                                                      April 12,
                                                            12, 2019.
                                                                2019.
21                                                     Crytek’s request to postpone the hearing
           On April 4, 2019, the parties stipulated to Crytek's
22   to June
     to      28, 2019,
        June 28, 2019, making
                       making Crytek's
                              Crytek’s opposition
                                       opposition due
                                                  due May
                                                      May 28,
                                                          28, 2019
                                                              2019 and
                                                                   and CIG's
                                                                       CIG’s reply
                                                                             reply due
                                                                                   due
23   June 7, 2019. ECF 58. While CIG had pushed Crytek to agree to a tighter schedule,
24   Crytek induced CIG to agree to the more relaxed schedule by promising that Crytek
25                                         “meaningful settlement talks,"
     would use the extra time to engage in "meaningful            talks,” which would
26   include Crytek making a definitive settlement proposal. The schedule also accounted for
27
     11 CIG, its counsel and their families greatly appreciate the Court's prompt action on
                                                                   Court’s prompt
28   Friday afternoon and scheduling our response to be due after the Memorial Day weekend.
     ___________________________________________________________________________________
                  DEFENDANTS’ OPPOSITION
                  DEFENDANTS' OPPOSITION TO PLAINTIFF’S EX
                                         TO PLAINTIFF'S EX PARTE APPLICATION
                                              1
 Case 2:17-cv-08937-DMG-FFM Document 62 Filed 05/28/19 Page 3 of 5 Page ID #:1124



 1   the fact that the undersigned will be out of the office on a family vacation June 13-23,
 2             Court "so
     2019. The Court “so ordered"
                         ordered” the
                                  the stipulation
                                      stipulation on
                                                  on April
                                                     April 5, 2019. ECF 59.
                                                           5, 2019.
 3         C.     The Squandered Time
4                                   2019—40 days after CIG filed the bond motion and less
           It was not until May 15, 2019-40
 5   than two weeks before the opposition deadline—that Crytek’s
                                                        Crytek's CEO Avni Yerli
                                                                 CEO Avni Yerli at last
 6   made himself
     made himself available
                  available for
                            for aa settlement
                                   settlement call with CIG’s
                                              call with CIG's Co-Founder and General Counsel
 7   Ortwin Freyermuth. Yerli, however, talked only in generalities and refused to make a
 8   concrete settlement demand. Instead, he insisted that the parties agree to meet in person
 9   in a few weeks to continue their discussions.
10         On May
           On May 21,
                  21, 2019,
                      2019, aa week
                               week after
                                    after the
                                          the call
                                              call and just seven
                                                   and just seven days
                                                                  days before
                                                                       before Crytek’s
                                                                              Crytek's
11   opposition was due,
     opposition was due, Crytek's
                         Crytek’s counsel
                                  counsel emailed
                                          emailed CIG’s         to confirm
                                                  CIG's counsel to         the parties'
                                                                   confirm the parties’ plan
                                                                                        plan
12   to meet in person and to propose a 45-day extension of the briefing schedule. CIG's
                                                                                   CIG’s
13           promptly responded
     counsel promptly responded that
                                that "we
                                     “we would
                                         would be
                                               be happy
                                                  happy to
                                                        to work
                                                           work out
                                                                out aa reasonable
                                                                       reasonable
14   adjustment to
     adjustment to the
                   the schedule,"
                       schedule,” but
                                  but only if Crytek
                                      only if Crytek first honored its
                                                     first honored its commitment by making
                                                                       commitment by making
15   “a definitive
     "a definitive counter showing even
                   counter showing even the potential for fruitful settlement discussions around
16   E3[.]” Crytek’s counsel
     E3[.]" Crytek's         did not
                     counsel did not reply. Instead, on
                                     reply. Instead, on May 24, 2019,
                                                        May 24, 2019, Yerli
                                                                      Yerli sent
                                                                            sent Freyermuth
                                                                                 Freyermuth
17   an email threatening that, unless CIG agreed to an extension, settlement discussion was
18   over. In response, Freyermuth reiterated that CIG would be happy to extend the deadline
19   but not without a settlement position from Crytek.
20         D.     The Holiday Application
21         On May 24, 2019, Crytek filed the pending ex parte
                                                        parte application for a two-and-a-
22   half week extension of its opposition deadline. ECF 60. The application arrived at 4:17
23   p.m. on the Friday before Memorial Day weekend, the last business day before the
24   deadline. Judge Gee promptly entered an order continuing Crytek’s opposition
                                                   continuing Crytek's            deadline
                                                                       opposition deadline
25   to June 7, 2019 and
                     and CIG’s reply deadline
                         CIG's reply deadline to
                                              to June 14, 2019.
                                                 June 14, 2019. ECF 61. The Court gave
26   CIG until
     CIG until close
               close of business on
                     of business on May 28, 2019
                                    May 28, 2019 to
                                                 to oppose
                                                    oppose Crytek’s    parte application. Id.
                                                           Crytek's ex parte
27   II.   Argument
28         Crytek has not met the high burden for ex parte
                                                     parte relief.
     ___________________________________________________________________________________
                  DEFENDANTS’ OPPOSITION
                  DEFENDANTS' OPPOSITION TO PLAINTIFF’S EX
                                         TO PLAINTIFF'S EX PARTE APPLICATION
                                              2
 Case 2:17-cv-08937-DMG-FFM Document 62 Filed 05/28/19 Page 4 of 5 Page ID #:1125



 1                                   “irreparable prejudice"
           First, Crytek cannot show "irreparable prejudice” because Crytek already received
 2   a 10-day extension to file its opposition on top of the long extension it already asked for
 3                 Mission Power
     and received. Mission Power Eng'g
                                 Eng’g Co.
                                       Co. v.
                                           v. Cont’l
                                              Cont'l Cas.
                                                     Cas. Co.,
                                                          Co., 883 F. Supp. 488, 489 (C.D.
4                                                                            “good cause”
     Cal. 1995). 70 days is more than enough. Moreover, Crytek has not shown "good cause"
 5                                                                         “negligent,” "lacked
     for an extension under Fed. R. Civ. P. 6(b)(1)(A) because it has been "negligent," “lacked
 6   diligence,"     “abused [the] prior extension[.]”
     diligence,” and "abused             extension[.]" Godinez v. Law Offices of
                                                                              of Clark Garen,
 7   No. 16 Civ. 0828, 2016 WL 4527512, at *1 (C.D. Cal. Aug. 30, 2016) (quoting 1 Moore's
 8   Federal Practice, § 6.06[2] (2015)). Crytek fails to explain why it did not use the 60 days
 9   preceding the deadline to prepare its opposition papers. Crytek certainly was not using
10                                            “meaningful settlement talks"
     the time to prepare for or engage in the "meaningful            talks” that Crytek had
11   promised. It took Crytek 40 days for its CEO to make himself available for an initial
12   settlement call, and on that call the CEO was not prepared to discuss anything concrete.
13   Crytek abused the first extension and the Court should not reward its lack of diligence by
14   granting Crytek even more time.
15         Second, Crytek cannot show that
                          cannot show that it
                                           it "is
                                              “is without fault in creating the crisis that
16                     relief, or
                 parte relief,
     requires ex parte            that the
                               or that the crisis
                                           crisis occurred as aa result
                                                  occurred as    result of
                                                                        of excusable neglect.”
                                                                           excusable neglect."
17                                       Any "crisis"
     Mission Power, 883 F. Supp. at 493. Any “crisis” is
                                                      is entirely
                                                         entirely of Crytek’s own
                                                                  of Crytek's     making.
                                                                              own making.
18   Crytek argues
     Crytek        that it
            argues that it "moved
                           “moved promptly
                                  promptly and
                                           and expeditiously
                                               expeditiously for the extension.”
                                                             for the             Appl. ¶
                                                                     extension." Appl. ¶ 8.
                                                                                         8.
19   In fact, Crytek waited until May 21, 2019-53
                                          2019—53 days after CIG filed the bond motion and
20   just aa week
     just    week before
                  before Crytek’s
                         Crytek's opposition was due—to
                                  opposition was due—to ask CIG whether it would agree to a
21   second extension. When CIG said it would do so only if Crytek makes a definitive
22   proposal, Crytek then waited another three days to file the application. There was
23                                 about Crytek's
     nothing prompt or expeditious about Crytek’s request.
24                       that it
           Crytek claims that    “understood, based
                              it "understood, based on the parties'
                                                    on the parties’ ongoing discussions, that
                                                                    ongoing discussions, that
25   Defendants would
     Defendants would agree
                      agree to
                            to this
                               this extension to facilitate
                                    extension to            settlement talks."
                                                 facilitate settlement talks.” Id. But Crytek
26   does not and cannot state what CIG said or did that left Crytek with that impression.
27   Indeed, CIG made clear, in writing, that it was not willing to delay adjudication of the
28   bond motion unless Crytek made a settlement demand.
     ___________________________________________________________________________________
                   DEFENDANTS’ OPPOSITION
                   DEFENDANTS' OPPOSITION TO PLAINTIFF’S EX
                                          TO PLAINTIFF'S EX PARTE APPLICATION
                                                    3
 Case 2:17-cv-08937-DMG-FFM Document 62 Filed 05/28/19 Page 5 of 5 Page ID #:1126



 1          Finally, Crytek argues that
                     Crytek argues that "[n]o
                                        “[n]o party
                                              party will
                                                    will be
                                                         be prejudiced
                                                            prejudiced by
                                                                       by the
                                                                          the extension
                                                                              extension
 2   requested.” Appl.
     requested." Appl. ¶
                       ¶ 9. In fact,
                         9. In fact, the risk that Crytek will leave CIG holding the bag for its
 3   costs
     costs and
           and attorney’s
               attorney's fees increases each day that passes without a security bond. Further
                          fees increases
4    delaying adjudication of the bond motion, especially given Crytek’s
                                               especially given Crytek's demonstrated refusal
 5   to engage in meaningful settlement talks, will indeed prejudice CIG.
 6   III.   CONCLUSION
 7          The Court should deny Crytek’s
                                  Crytek's application. The bond motion should proceed on
 8   the schedule
     the schedule set
                  set forth
                      forth in the Court’s
                            in the         May 24,
                                   Court's May 24, 2019
                                                   2019 order. ECF 61. To the extent the
 9   Court is inclined to grant Crytek additional time, CIG requests that, in setting the reply
10   and hearing dates, the Court take into consideration that the undersigned will be on a
11   family vacation June 13-23, 2019.
12

13    Dated: May 28, 2019                    Respectfully submitted,
14
                                             FRANKFURT KURNIT KLEIN & SELZ, P.C.
15

16
                                             BY: /s/ Jeremy S. Goldman
                                                 Joseph R. Taylor (SBN 129933)
17                                               Jeremy S. Goldman (SBN 306943)
18
                                                 Azita Iskandar (SBN 280749)
                                                 2029 Century Park East, Suite 1060
19                                               Los Angeles, CA 90067
20
                                                 Telephone: (310) 579-9600
                                                 Facsimile: (310) 579-9650
21                                               E-mail: jtaylor@flcks.com
                                                           jtaylor@fkks.com
22                                                        jgoldman@fkks.com
                                                          aiskandar@fkks.com
23
24                                           Attorneys for Defendants CLOUD IMPERIUM
                                             GAMES CORP. and ROBERT SPACE
25                                           INDUSTRIES CORP.
26

27

28

     ___________________________________________________________________________________
                  DEFENDANTS’ OPPOSITION
                  DEFENDANTS' OPPOSITION TO PLAINTIFF’S EX
                                         TO PLAINTIFF'S EX PARTE APPLICATION
                                              4
